UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

GREENVILLE DIVISION
IN RE: )
) Case No, 19-01229-5-INC
CAH ACQUISITION COMPANY 12, LLC d/b/a)
FAIRFAX COMMUNITY HOSPITAL, ) Chapter 11
)
Debtor. )
)
)

 

APPLICATION FOR APPROVAL TO PAY CO-COUNSEL FOR THE TRUSTEE’S FEES

NOW COME Jason L. Hendren, Rebecca F. Redwine and the firm Hendren, Redwine & Malone, PLLC
(“Hendren Redwine”), and submit this Application for Approval to Pay Co-Counsel for the Trustee’s Fees, and show to
the Court as follows:

1. Jason L. Hendren, Rebecca F. Redwine and the firm Hendren, Redwine & Malone, PLLC were
employed as co-counsel for the Trustee, Nunc Pro Tunc, on April 17, 2019.

PD, Hendren Redwine has rendered services to the Trustee including providing assistance and advising the
Trustee with regard to administration of the case.

3. Hendren Redwine seeks authority to receive payment for fees in the amount of $4,148.75 and out-of-
pocket expenses in the amount of $49.70 for services rendered from March 18, 2019 through March 29, 2019. A copy of
the itemized invoice is attached hereto and marked as Exhibit “A”.

4. A summary of the background and qualifications of Hendren Redwine is attached hereto and marked as
Exhibit “B”.

§. The amount to be paid to Hendren Redwine is fair and reasonable.

6. Payment to Hendren Redwine is in the best interest of the Estate.

WHEREFORE, Hendren Redwine requests payment for fees in the amount of $4,148.75 and out-of-pocket
expenses in the amount of $49.70 for a total sum of $4,198.45 for services rendered in this bankruptcy Estate from
March 18, 2019 through March 29, 2019.

DATED: April 30, 2019 s/Jason L. Hendren
Jason L. Hendren
NC State Bar No. 26869
Rebecca F. Redwine
NC State Bar No. 37012
HENDREN, REDWINE & MALONE, PLLC
4600 Marriott Drive, Suite 150
Raleigh, NC 27612
Telephone; (919) 573-1422
Facsimile: (919) 420-0475
Email: jhendren@hendrenmalone.com
CO-COUNSEL FOR CHAPTER 11 TRUSTEE
CERTIFICATE OF SERVICE
I, Jason L. Hendren, 4600 Marriott Drive, Suite 150, Raleigh, North Carolina 27612 certify;
That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of age;

That on the 30" day of April, 2019, I served copies of the foregoing Application for Approval to Pay Co-
Counsel for the Trustee’s Fees on the parties listed below, by depositing a copy of the same in the United States mail
bearing sufficient postage or electronically as indicated.

I certify under penalty of perjury that the foregoing is true and correct.

DATED: April 30, 2019
s/Jason L. Hendren
Jason L. Hendren
NC State Bar No. 26869
Rebecca F. Redwine
NC State Bar No. 37012
HENDREN, REDWINE & MALONE, PLLC
4600 Marriott Drive, Suite 150
Raleigh, NC 27612
Telephone: (919) 573-1422
Facsimile: (919) 420-0475
Email: jhendren@hendrenmalone.com
CO-COUNSEL FOR THE CHAPTER 11 TRUSTEE

TO:

Marjorie K, Lynch (via CM/ECF)
Office of the Bankruptcy Administrator

Thomas W. Waldrep (via CM/ECF)
Chapter 11 Trustee

Rayford K, Adams, III (via CM/ECF)
Counsel for the Debtor
' Hendren, Redwine & Malone PLLC

 

4600 Marriott Drive
Suite 150
Raleigh, NC 27612
Ph:919-573-1426 | Fax:919-420-0475
CAH Acquisition Company 12, LLC dba F; April 18, 2019
File #: 6426
Invoice #: 17845
RE: Counsel for the Trustee
DATE DESCRIPTION HOURS AMOUNT
Mar-18-19 Preparation and conference with Trustee re: 0.40 158.00 JLH
status of hospital operations and legal issues
Mar-18-19 Review UCC research and hospital action list; 0.30 93.00 RFR
Emails re action items; Meet with JG re first
day issues; Emails from Lyday re same;
Review payroll spreadsheet
Mar-18-19 Preparation for and conference call with 0.20 62.00 RFR
Waldrep Law re action items
Mar-18-19 Review petition and emergency motion to 0,10 13.00 JG
appoint trustee; save to file
Mar-18-19 Review UCCs and edit summary chart; email 0,30 39.00 JG
same to Waldrep/JLH/RFR
Mar-18-19 Review docket; save docs to file; edit calendar 0.10 13.00 JG
Mar-19-19 Efforts to respond to Fairfax City Attorney 0.20 79.00 JILH
Mar-19-19 Update Trustee on status 0.10 39.50 JLH
Mar-19-19 Telephone call with Hospital administrator and 0.30 118.50 JLH

Receiver, Charlie Cartwright

Mar-19-19 Legal Research authoirty to file bankruptcy 0,50 197.50 JLH
Invoice #:

Mar-19-19

Mar-19-19

Mar-19-19

Mar-19-19

Mar-19-19

Mar-19-19

Mar-19-19

Mar-19-19

Mar-19-19

Mar-19-19

Mar-20-19

Mar-20-19

Mart-20+-19

Mar-20-19

Mat-20-19

Mar-20-19

Mar-20-19

17845 Page 2

Preparation and telephone call with Receiver
and counsel re: status of operations

Preparation and telephone call with Trustee re:
full update on Fairfax calls with Receiver

Review payroll tax chart

Telephone calls/emails re City Attomey of
Fairfax; Meet with update re statsu of receiver

Telephone call with receiver and Town of
Fairfax attorney (0.5); Conference calls with
Trustee and Debtors’ attorney (0.7)

Draft global summary of OK. matters for
Trustee re various receiver calls; Emails re
game

Meet with RFR re action items in HRM cases

Call to hospital re: status of operations; email
to JLH/RFR

Call with Fairfax atty to schedule call with
JLH/RER.

Call with Trustee and Debtors' counsel re
status of cases and action items.

Review action items for hospital; potential call
with Receiver

Preparation and telephone call with Trustee
and local attorneys regarding Fairfax

Correspondence with Clay Christensen re
contempt order and time to speak with Trustee

Review UCC and chart analysis; Emails re
conference calls

Follow up from JG re conference call and
summary

Telephone call with Clay Christensen,
Receiver, Trustee

Email to Court re: emergency motions and
hearing date

0.50

0.50

0,10

0.20

1.20

0.20

0.10

0.10

0,10

0.60

0.20

0,75

0.10

0.20

0.10

0.90

0.10

197.50

197,50

31.00

62.00

372.00

62.00

13.00

13.00

13.00

78,00

79.00

296,25

31.00

62.00

31.00

279.00

13.00

JL

JLA

RFR

RFR

RFR

JG

JG

JG

JG

JLH

JLH

RFR

RER

RFR

RFR

JG
Invoice #:

Mar-20-19

Mar-20-19

Mar-20-19

Mat-20-19

Mar-20-19

Mar-20-19

Mar-20-19

Mar-21-19

Mar-21-19

Mar-21+19

Mar-21-19

Mar-21-19

Mar-21-19

Mar-21-19

Mar-21-19

Mar-21-19

Mar-21-19

17845 Page 3

Confirm receiver calls; email with Trustee re
same

Review UCCs and preparation for call with
receiver; edit summary

Email to Lyday and Trip re UCCs

Draft Motion for status conference; email to
JLH/RFR for review; email to FM re motion to
shorten notice

Draft Motion for Shorten Response Time and
Setting Hearing; draft order re same

Draft App to Employ Slack in CAH 12,
affidavit and order

Email to Frank/Noel re: 4002 documents

Telephone call with co-counsel re: cost reports
for Fairfax

Telephone call with Trustee re: update on
Fairfax hospital

Negotiations with Matt Slack re: cost report
services

Email to potential DIP lender

Conference call with Trustee and team re
updates on all hospitals, first day motions and
various case issues at each location

Correspondence from Matt Slack;
Emails/Telephone calls with JLH re same

Update re status of potential DIP lenders

Review and finalize Motion for Joint
Adminstration; edit and finalize Motions to
Shorten Notice

Review emails with First Phys. re call; edit
calendar

File Motion to Shorten Notice, Motion to Joint
Admin and Motion for Status Confernce;
email to Court re same

0.10

0.20

0,10

0.10

0.20

0.40

0.10

0.20

0.30

0.40

0.10

0.20

0.20

0.30

0.20

0.10

0,20

13.00

26.00

13.00

13.00

26.00

52.00

13.00

79.00

118.50

158.00

31.00

62.00

62.00

93.00

26.00

13.00

26,00

JG
JG

JG

JG

JG
JG

JG

JLH
JLH
JLH

RFR

RFR

RFR

RFR

IG

JG

JG
Invoice #:

Mar-21-19

Mart-21-19

Mar-21-19

Mar-21-19

Mar-21-19

Mar-22-19

Mar-22-19

Mar-22-19

Mar-22-19

Mar-22-19

Mar-22-19

Mar-25-19

Mar-25-19

Mar-28-19

Mar-29-19

Mar-29-19

Mar-29-19

17845 | Pape 4

Email to receiver re budget
Call with BK team re status of all cases

Complete service for Motion for Joint
Adminstration

Update from JLH re status of conversation
with Slack

Edit App to Employ HRM, affidavit and order;
email to Waldrep for review ; email to Waldrep
te monthly reporting

Follow up re status of Slack application
Telephone call with BA re overview of cases

Telephone call re Fairfax MTD and Haidt
representation

Draft Motion to Shorten Fee App Period to 30
Days and draft order; email to JUH/RFR

Draft Amended Motion for Joint
Adminstration; call with FM re various
motions

Review Haidt's Motion to Dismiss case and
review exhibits

Telephone call re Wednesday hearings; Email
fo team re corporate authority issue

Correspondence re first day hearings
Preparation and participation in court hearings

Meet wtih JLH re global case status and
overall issues; Email re application to employ

Telephone call with team re action items and
Motions and applications needed

Review docket and save orders/notices to file

Totals

0.10

0.10

0.40

0.10

0.10

0.10

0.20

0.20

0.10

0.10

0.50

0.10

0.10

0.50

0.20

0.10

0.10

14.95

13.00

13.00

18.00

13.00

{3.00

31.00

62.00

62.00

13,00

13.00

65.00

31.00

31.00

197.50

62.00

31.00

13.00

$4,148.75

JG

JG

JG

IG

JG

RFR

RFR

RFR

IG

JG

JG

RFR

RFR

JLH

RER

RFR

JG
Invoice #: 17845 Page 5

 

DISBURSEMENTS
Mar-21-19 Postage Matl Motion for Joint Adminstration 12,50
25 @ 0.50
Mar-29-19 Copy Charges 186 @ 0.20 37.20
Totals 49.70
Total Fee & Disbursements $4,198.45

Balance Now Due $4,198.45
 

BIOGRAPHICAL INFORMATION
HENDREN, REDWINE & MALONE, PLLC

 

JASON L. HENDREN

Jason L. Hendren is a Board Certified Specialist in Business Bankruptcy. Mr. Hendren was
admitted to the North Carolina Bar in 1999. He attended Lee University where he earned a
Bachelor of Arts degree, magna cum laude, in History and received the departmental award. He
received his J.D., magna cum laude, from the University of Tennessee School of Law in 1999.
While in law school, Mr. Hendren served on the Tennessee Law Review as an Editor of Student
Materials from 1997 through 1999 and was inducted into the Order of the Coif. Mr. Hendren is a
partner at Hendren, Redwine & Malone, PLLC, focusing in the areas of Bankruptcy and Civil
Litigation. Mr. Hendren is regularly selected by Business North Carolina as Legal Elite in
Bankruptcy and has also appeared frequently in Super Lawyers Magazine. Mr. Hendren served
as Research Assistant to Justices Mark D. Martin and George L. Wainwright, Jr. of the Supreme
Court of North Carolina prior to entering private practice. Mr. Hendren is also board certified in
business bankruptcy and serves on the board of directors for the Eastern Bankruptcy Institute,
Inc. Mr. Hendren speaks frequently on the topic of Chapter 11 bankruptcy.

REBECCA F. REDWINE

Rebecca F. Redwine is a Board Certified Specialist in Business Bankruptcy. Ms. Redwine
earned a Phi Beta Kappa key from North Carolina State University, where she graduated summa
cum laude with a Bachelor of Arts in English in 2004. She then graduated from the University
Of North Carolina School Of Law in 2007, where she was a client coordinator with the pro bono
Community Legal Project and served on the executive board of the Domestic Violence
Advocacy Project. She also served as a research assistant to Administrative Law Judge James J.
Brown. Ms. Redwine is a partner at Hendren, Redwine & Malone, PLLC, focusing in the areas
of Bankruptcy and Civil Litigation. Ms. Redwine is admitted to practice in all state and federal
courts in North Carolina. She is a member of the North Carolina Bar Association; the North
Carolina Association of Women Attorneys; the American Bar Association; and the North
Carolina State Bar. Ms. Redwine is a council member of the North Carolina Bar Association
Bankruptcy Section Council and serves as co-chair of the Pro Bono Committee for Council. She
works as a volunteer lawyer for Lawyer on the Line. Ms. Redwine has spoken at several
bankruptcy seminars, regarding Chapter 11 and Chapter 7 bankruptcies. Ms. Redwine was
included in Super Lawyers magazine as a North Carolina Rising Star for years 2010, 2012, 2013
and 2017 through 2019. Additionally, Ms. Redwine was selected as Legal Elite in Bankruptcy
from 2013 through 2019 and was selected for the 24" and 25™ Edition of Best Lawyers in
America in Bankruptcy and Creditor and Debtor Rights.
JENNY GORMAN

Jenny Gorman is a 2010 graduate of UNC-Wilmington with a Bachelor of Science in Criminal
Justice. Ms. Gorman is a 2012 graduate of the Meredith College Paralegal Program and a North
Carolina Certified Paralegal. Ms. Gorman was employed with Butler & Butler, LLP from 2006
to 2010, focusing in the area of Chapter 7 bankruptcy. Prior to joining Hendren, Redwine &
Malone in 2012, Ms. Gorman was a paralegal with the United States Bankruptcy Administrator’s
Office, focusing on Chapter 11 bankruptcies in the Eastern District of North Carolina. Ms.
Gorman spoke at the 2014 Eastern District Seminar on Chapter 11 issues for paralegals. Ms.
Gorman has extensive experience in all aspects of Chapter 11 and Chapter 7 bankruptcy
proceedings, including consumer and business bankruptcies. Specifically, Ms. Gorman is
proficient in preparing bankruptcy schedules and all required pleadings of the Court. On a daily
basis, she meets and works closely with the firm’s Chapter 11 clients to enable timely filing of
monthly reports and to ensure compliance with all document production requirements. In
addition to her bankruptcy experience, Ms. Gorman is solely responsible for the firm’s daily
calendar management system and case management which requires extensive communications
with attorneys, paralegals, clients, creditors and court staff.

ALSTON SHAVE

Alston Shave is a 2004 graduate of UNC Chapel Hill with a Bachelor of Arts in English. Ms.
Shave is a 2005 graduate of the Duke University Paralegal Program and a North Carolina
Certified Paralegal. Prior to joining Hendren, Redwine & Malone in 2014, Ms. Shave was
employed with Brooks, Stevens & Pope from 2006-2014 with a focus in the area of workers’
compensation defense. While there, her responsibilities included the drafting of settlement
agreements, confidentiality agreements, discovery, motions and proposed orders. In addition,
she was responsible for the scheduling of mediations and depositions, as well as maintaining the
daily calendars for her attorneys. As a paralegal at Hendren, Redwine & Malone, Ms. Shave
focuses on Chapter 7 and 11 bankruptcies and state court matters.
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

GREENVILLE DIVISION
IN RE: )
) Case No. 19-01229-5-JNC
CAH ACQUISITION COMPANY 12, LLC d/b/a _ )
FAIRFAX COMMUNITY HOSPITAL, ) Chapter 11
)
Debtor. )
)
)

 

NOTICE OF APPLICATION FOR APPROVAL TO PAY CO-COUNSEL FOR THE TRUSTEE’S FEES

NOTICE IS HEREBY GIVEN that Hendren, Redwine & Malone, PLLC (“Hendren Redwine”), has filed an
Application for Approval to Pay Co-Counsel for the Trustee’s Fees; and,

FURTHER NOTICE IS HEREBY GIVEN that Hendren Redwine has applied for compensation in the amount
of FOUR THOUSAND ONE HUNDRED FORTY-EIGHT DOLLARS AND 75/100 ($4,148.75) AND FORTY-NINE
DOLLARS AND 70/100 ($49.70) for reimbursement of expenses pursuant to 11 U.S.C. § 503(b), for a total of FOUR
THOUSAND ONE HUNDRED NINETY-EIGHT DOLLARS AND 45/100 ($4,198.45) for the period of March 18,
2019 through March 29, 2019; and,

FURTHER NOTICE IS HEREBY GIVEN that this Application may be allowed provided no responses and
request for a hearing is made by a party in interest in writing to the Clerk of this Court within TWENTY-ONE (21)
DAYS from the date of this notice; and,

FURTHER NOTICE IS HEREBY GIVEN, that if a response and a request for a hearing is filed by a party in
interest in writing within the time indicated, a hearing will be conducted on this Report and Application and Response
thereto at a date, time and place to be later set by the Court and all interested parties will be notified accordingly. [fno
request for a hearing is timely filed, the Court may rule on the Report and Application and Response thereto ex parte
without further notice.

DATE: April 30, 2019 s/Jason L. Hendren
Jason L. Hendren
NC State Bar No, 26869
Rebecca F. Redwine
NC State Bar No. 37012
HENDREN, REDWINE & MALONE, PLLC
4600 Marriott Drive, Suite 150
Raleigh, NC 27612
Telephone: (919) 573-1422
Facsimile: (919) 420-0475
Email: jhendren@hendrenmalone.com
CO-COUNSEL FOR CHAPTER 11 TRUSTEE

 
CERTIFICATE OF SERVICE
I, Jason L. Hendren, 4600 Marriott Drive, Suite 150, Raleigh, North Carolina 27612 certify;
That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of age;

That on the 30 day of April, 2019, I served copies of the foregoing Notice of Application for Approval to
Co-Counsel for the Trustee’s Fees on the parties listed on Exhibit "A", attached hereto, by depositing a copy of the
same in the United States mail bearing sufficient postage or electronically as indicated.

I certify under penalty of perjury that the foregoing is true and correct.

DATED: April 30, 2019

s/Jason L. Hendren

Jason L. Hendren

NC State Bar No. 26869

Rebecca F. Redwine

NC State Bar No. 37012

HENDREN, REDWINE & MALONE, PLLC
4600 Marriott Drive, Suite 150

Raleigh, NC 27612

Telephone: (919) 573-1422

Facsimile: (919) 420-0475

Email: jhendren@hendrenmalone.com
CO-COUNSEL FOR CHAPTER 11 TRUSTEE

TO:

Marjorie K, Lynch (via CM/ECF)
Office of the Bankruptcy Administrator

Thomas W. Waldrep (via CM/ECF)
Chapter 11 Trustee

Rayford K. Adams, IIT (via CM/ECF)
Counsel for the Debtor
 

 

ABBVIE
ATTN: Dept V345
North Chicago, IL 60064

Rayford K, Adams ITT

Spilman Thomas & Battle, PLLC
110 Oakwood Dr., Suite 500
Winston-Salem, NC 27103-1958

Airgas USA, LLC
1301 W. South Ave.
Ponca City, OK 74601-5827

App Group International, LLC
c/o Jason Gang, Esq.

1245 Hewlett Plaza, #478
Hewlett, NY 11557-4021

BCBS New Mexico/PBPP
4411 The 25 Way
Albuquerque, NM 87109-5857

Brian Behr

Bankruptcy Administrator, EDNC
434 Fayetteville Street, Suite 640
Raleigh, NC 27601-1888

Byron Staples
A401 §. 7th Street
Fairfax, OK 74637-4513

Comtrix Solutions
22656 Philomont Ridge Court
Ashburn, VA 20148-6737

EPIC
95 3rd Street NE
Waite Park, MN 56387-1298

A+ Printing
119 N. 3xd Street
Ponca City, OK 74601-4338

Accurad Medical Imaging Services
10830 E. Newton Place
Tulsa, OK 74116-5623

Advance Boiler Repr & SVC
36168 West Highway 51
Mannford, OK 74044-3286

Allred Recruiting Group
Po Box 7261
Shawnee Mission, KS 66207-0261

Apria Healthcare, LLC
11414 East 5ist Street, Suites D-F
Tulsa, OK 74146-5800

Bankruptcy Administrator

Two Hannover Square, Ste. 640
434 Fayetteville Street
Raleigh, NC 27601-1701

Bio-Tek Services, Inc.
5310 Laburnum Ave.
Henrico, VA 23231~4414

CAH Acquisition Company 12, LLC
PO Box 955734
Saint Louis, MO 63195-5734

Dock & Lock Storage
70 Industry Drive
West Haven, CT 06516-1442

EPower Doc, Inc.
PO Box 88218
Atlanta, GA 30356-8218

AAAASF Office
PO Box 9500
Gurnee, IL 60031-9500

Aecuratenow
1930 North Poplar Street, Suite 20
Southern Pines, NC 28387-7074

Air Evac EMS
1001 Boardwalk Springs Pl., Ste 250
0 Fallon, MO 63368-4100

American Osteopathoc Assoc.
142 E, Ontario Street
Chicago, IL 60611-2864

Auto Chlor Services, LLC
1714 SE 66th Street
Oklahoma City, OK 73149-5226

Beckman Coulter
250 South Kraemer Blvd.
Brea, CA 92821-6232

Briggs Corporation
4300 Univeristy Ava, Suite 200
fest Des Moines, IA 50266-6733

Computer Products & Supplies Int.
975 Nimco Drive, Unit C
Crystal Lake, IL 60014-1734

Drugs of Abuse Testing Lab
2626 S. Sheridan Road
Tulsa, OK 74129-1024

Employment Security Commission
PO Box 26504
Raleigh, NC 27611-6504
Empower HMS

1700 Swift Avenue

Suite 200

Kansas City, MO 64116-3834

Fairfax Healthcare Authority
Attn: Jeffrey E, Tate, Esq.
Christensen Law Group, PLLC
3401 NW 63rd St., Ste, 600

Oklahoma City, OK 73116-3796

GEHA
Po Box 21542
Eagan, MN 55121-0542

Grainger WH Inc.
10707 £. Pine Street
Tulsa, OK 74116-1547

HMS Health, LLC
13520 Potomac Riding Lane
Potomac, MD 20850-3556

Heartland Pathology Consultant
3509 French Park Drive, Suite D
Edmond, OK 73034-7291

Hippa-Guard
1608 $. Ashland Ave #86038
Chicago, IL 60608-2013

THEALTHCARE INC
3901 NW 28th St., 2nd Floor
Miami, FL 33142-5609

KCI USA, Inc.
12930 Interstate Hwy 10 West
San Antonio, TX 78249

Marjorie K. Lynch

Bankruptcy Administrator

434 Fayetteville Street, Suite 640
Raleigh, NC 27601-1888

Evoqua Water Technologies LLC
210 Sixth Avenue
Pittsburgh, PA 15222~2603

Family Discount Pharmacy
310 Fairview Ave
Ponca City, OK 74601-2001

Gas & Supply
125 Thruway Park
Broussard, LA 70519-3601

HERC
1415 W. $. Ave
Ponca City, OK 74601-5828

David J Haidt

Ayers & Haidt, P.A,

PO Box 1544

New Bern, NC 28563-1544

Jason L, Hendren

Hendren Redwine & Malone, PLLC
4600 Marriott Drive, Suite 150
Raleigh, NC 27612-3367

Horizon Scientific, Inc.
125 Varnfield Drive
Summerville, SC 29483-7358

Indian Electric Coopr FMH
2506 E. Old Hwy 64
Cleveland, OK 74020

Kempton Company
13431 Broadway Ext.
Oklahoma City, OK 73114-2225

Madison Medical
788 N. Jefferson St., #300
Milwaukee, WI 53202-3723

Fairfax Chief
100 North 2nd Street
Fairfax, OK 74637-2009

Fisher Scientific Company, LLC
300 Industry Drive
Pittsburgh, PA 15275-1001

Gemino Healthcare Finance

1 International Plaza
Suite 220

Philadelphia, PA 19113-1538

HNC CAH
1100 Main, Suite 2350
Kansas City, MO 64105-5186

Health Acquisition Company, LLC
700 Chappell Road
Charleston, WV 25304-2704

Hendren, Redwine & Malone, PLLC
4600 Marriott Drive, Suite 150
Raleigh, NC 27612-3367

Hutchison Plumbing
1090 W, Cherokee Street
Jay, OK 74346

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346

Lapcorp
PO Box 12140
Burlington, NC 27216-2140

NcKesson Corp
9954 Mayland Drive, Suite 4000
Richmond, VA 23233-1484
Medassure
$20 E. County Line Road, Suite 103
Lakewood, NJ 08701-2089

Miller EMS, LLC
514 1st Street
Medford, OK 73759-2421

NC Department of Revenue

Office Services Div., Bankruptcy Unit
PO Box 1168

Raleigh, NC 27602-1168

Nursing Homes, LTD. Oklahoma
SW of City
Nowata, OK 74048

Oklahoma Advantage Storehouse, LLC
403 N. Main Street
Fairfax, OK 74637-1547

PRN Funding LLC
25101 Chagrin Blvd #250
Beachwood, OH 44122-5687

Patriot Placement Staffing
2105 Briarwood Drive
Amarillo, TX 79124-1103

Piccpros, LLC
7146 S. Braden Ave., Suite 104
Tulsa, OK 74136-6371

Reboot, Inc.
PO Box 775535
Chicago, It 60677-5535

Rural Community Hospitals of Americ
Attn: Steven F. White

700 Chappell Road

Charleston, WV 25304-2704

Medline Indusstries, Inc.
8001 SH 47th Street
Wheatland, OK 73097

Modular Space Corporation
120 Swedesford Road
Berwyn, PA 19312

NOA Medical Industries, Inc,
801 Terry Lane
Washington, MO 63090-3543

Office Depot
6600 N Military Trail- S416R
Boca Raton, FL 33496-2434

Oklahoma Blood Institute
4601 E 81st Street
Tulsa, OK 74137-1902

(p) PACIFIC MEDICAL
212 AVENIDA FABRICANTE
SAN CLEMENTE CA 92672-7538

Pawnee Chief
588 Illinois Street
Pawnee, OK 74058

Ponca City News
300 North Third
Ponca City, OK 74601-4330

Rebecca F, Redwine

Hendren Redwine & Malone, PLLC
4600 Marriott Drive, Suite 150
Raleigh, NC 27612-3367

Shared Medical Services, Inc.
PO Box 330
Cottage Grove, WI 53527-0330

Medusind, Inc.
7725 W. Reno Ave,
Oklahoma City, OK 73127-9712

Mortara Instrument Inc.
7865 N 86 Street
Milwaukee, WI 53224-3431

NOA Nedical Supply
801 Terry Lane
Washington, MO 63090-3543

Office Depot
820 SW 74th Street
Oklahoma City, OK 73139-4503

PLICO
PO Box 1838
Oklahoma City, OK 73101-1838

Passport Health Communications, Inc
3330 Northwest 56th Street #106
Oklahoma City, OK 73112-4426

Jorge Perez
PO Box 955734
Saint Louis, MO 63195-5734

Quality Systems, Inc.
PO Bolx 511449
Los Angeles, CA 90051-8004

Respiratory Maintenance, Inc.
12312 Birch Street
Leawood, KS 66209-3153

Shi Headquarters
300 Davidson Ave
Somerset, NU 08873-4175
Shred It OK City
2616 Vermont Avenue
Oklahoma City, OK 73108-1049

State of OK - OSU Cntr for Hlth Sci
1111 W. 17th Street
Tulsa, OK 74107-1886

The Nath Alliance of Rural Hospital
120 North Monroe St.
Tallahassee, FL 32301-1531

Tri-Tec Medical Inc.
2255 Germantown Road South
Germantown, TN 38138-3814

US Specialty Labs
11578 Sorrento Valley Road
San Diego, CA 92121-1314

Vonco Medical Products, Inc.
1625 W. Crosby Rd., Suite 120
Carrollton, TX 75006-6653

Waldrep LLP
101 $, Stratford Road, Suite 210
Winston-Salem, NC 27104-4224

Sizewize
PO Box 320
Ellis, KS 67637-0320

Stericycl
PO Box 6575
Carol Stream, TL 60197-6575

Town of Fairfax
PO Box 399
Fairfax, OK 74637-0399

Trucode LLC
PO Box 5847
Alpharetta, GA 30023-5847

United Linen & Uniform
PO Box 4586
Bartlesville, OK 74005

Vyne Education, LLC
9020 Overlook Blvd, Suite 140
Brentwood, TN 37027-3259

Wallach Surgical Devices
95 Corporate Drive
Trumbull, CT 06611-1350

Standley Systems
PO Box 460
Chickasha, OK 73023-0460

Sysco Food Services
PO Box 1127
Norman, OK 73070-1127

Trainim Health Services
25197 Network Place
Chicago, IL 60673-1251

US Attorney

310 New Bern Avenue, Suite 800
Federal Building

Raleigh, NC 27601-1461

Verison Wireless Services, LLC
PO Box 660108
Dallas, TX 75266-0108

Thomas W. Waldrep dr,

Waldrep LLP

101 § Stratford Road, Suite 210
Winston-Salem, NC 27104-4224

Works & Lentz of Tulsa, Inc.
1437 Boulder, Suite 900
Tulsa, OK 74119-3631

The preferred mailing address (p} above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C, 342(f) and Fed.R.Bank,P, 2002 (g) (4).

Internal Revenue Service
Insolvency Support Services
320 Federal Place, Room 335
Greensboro, NC 27401

Pacific Medical, LLC
32981 Calle Perfecto

San Juan Capistrano, CA 92675

the following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
